DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Response to Amendment
The Amendment filed August 4, 2022 has been entered. 
Claims 1-10 are pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on May 3, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Myung et al. (U.S. Patent Application Publication No. 2009/0259913 A1) as evidenced by Digital Video Broadcasting (DVB); Frame structure channel coding and modulation for a second generation digital terrestrial television broadcasting system (DVB-T2) ETSI EN 302 755 V1.1.1 (hereinafter referred to as ETSI) discloses: An apparatus of a receive device, the apparatus comprising:
a receiver configured to receive, from a transmit device, a signal comprising data corresponding to information bits and remaining parity bits of parity bits (Myung, “102”, Fig. 1; ¶0006: Commonly, the frame 101 includes a preamble 102, an P2-L1 signaling 103, an PLP0-L2 signaling 104, and one or more Physical Layer Pipes (PLPs) 105, 106, and 107. Myung, ¶0008: The preamble 102 is a signal that is generally used to acquire time and frequency synchronization, and synchronization for a frame boundary at a receiver. Examiner notes the preamble 102 represents P1 signaling data based on Digital Video Broadcasting (DVB)—the 2nd Generation Terrestrial (T2) system.  According to ETSI, pages 55-75, the P1 signaling data identifies to the receiver, during transmission of the T2 frame, the frame type of the P2 symbols, which encompasses the L1 signaling data as described in the following:  
The purpose of the P1 signalling, which is carried by the P1 symbol, is to indicate the transmission type and basic transmission parameters. The remaining signalling is carried by the P2 symbol(s), which may also carry data. The L1-pre signalling enables the reception and decoding of the L1-post signalling, which in turn conveys the parameters needed by the receiver to access the physical layer pipes. The L1-post signalling is further split into two main parts: configurable and dynamic, and these may be followed by an optional extension field. The L1-post finishes with a CRC and padding (if necessary). For more details of the frame structure.
(emphasis added. ETSI, Section 7.1)
¶0092: “Referring to FIG. 5, in step 501, the receiver acquires the number of bits of L1 post-signaling information transmitted in the current frame by receiving and demodulating L1 pre-signaling information. The number of bits of the L1 post-signaling information means Kpost described in FIG. 4, to which padding bits are added.
The Examiner finds the receiver acquiring the number of bits of L1 post-signaling information transmitted in the current frame by receiving and demodulating L1 pre-signaling information as disclose din Myung teaches the claimed “receive device, the apparatus comprising: a receiver configured to receive, from a transmit device, a signal comprising data corresponding to information bits and remaining parity bits of parity bits”.) 
a hardware processor configured to:
determine a number of puncture bits for the parity bits, . . .
wherein the first parameter is related to a ratio of a number of bits to be punctured to a number of bits to be shortened; 
(Myung teaches in paragraph [0088] that the variable Npunc, representing the final number of puncturing bits, is derived from the variable Npunc_temp of paragraph [0069].  
Myung, Equation 3:                         
                            
                                
                                    N
                                
                                
                                    p
                                    u
                                    n
                                    c
                                    _
                                    t
                                    e
                                    m
                                    p
                                
                            
                            =
                            
                                
                                    
                                        
                                            6
                                        
                                        
                                            5
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    b
                                                    c
                                                    h
                                                
                                            
                                            -
                                            
                                                
                                                    K
                                                
                                                
                                                    s
                                                    i
                                                    g
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Examiner notes the variable 6/5 represents a ratio of the number of bits to be punctured (i.e., Npunc_temp) to the predetermined number of shortened bits (i.e., Kbch - Ksig).
According to Equation 3, Npunc_temp is determined by the number of Kbch. Id.  Kbch denotes the maximum number of input information bits of a BCH block less the LDPC outer codes (i.e., parity bits).  Ksig denotes a number of bits obtained by adding padding bits to the total number of bits of the L1 post-signaling information. Accordingly, the variable 6/5 equals the ratio of punctured bits (i.e., Npunc_temp) to shortened bits (i.e., Kbch - Ksig). 
¶0088: The variable Npunc represents the final number of puncturing bits.
The Examiner finds variable 6/5 of Myung teaches the claimed “first parameter,” variable 6/5 represents a ratio of the number of bits to be punctured (i.e., Npunc_temp) to the predetermined number of shortened bits (i.e., Kbch - Ksig).)
generate output values . . . decode the output values (“405”, Fig. 4; ¶0089: After calculating the number of puncturing bits among the parity bits of each LDPC block, the transmitter generates, in step 405, as many LDPC blocks as the number of coded blocks, determined in step 402, using the L1 post-signaling information with padding bits. The LDPC blocks are transmitted after as many parity bits as the calculated number of puncturing bits are punctured. In step 406, the transmitter moves to the next frame, and then repeats the above operation of steps 401 to 405.
¶0095: In step 504, the receiver calculates the number of puncturing bits among parity bits of each LDPC block. The calculation process of step 504 is equal to the method described in FIG. 4 using Equation (3), Equation (4), and Equation (5) to Equation (11). In step 505, the receiver decodes as many LDPC blocks as the number of LDPC blocks, determined in step 502, through an LDPC decoding process using the number of puncturing bits, calculated in step 504, and acquires L1 post-signaling information from each decoded LDPC block. In step 506, the receiver moves to the next frame and repeats the operation of steps 501 to 505.”),
wherein the first parameter . . . [is] determined based on a type of the signal. 
(Myung, “102”, Fig. 1; ¶0006: Commonly, the frame 101 includes a preamble 102, an P2-L1 signaling 103, an PLP0-L2 signaling 104, and one or more Physical Layer Pipes (PLPs) 105, 106, and 107. According to ETSI, pages 68-74, shorter LDPC codes result in less error and thus, a low frame error rate as described in the following:  
The L1-pre signalling is protected by a concatenation of BCH outer code and LDPC inner code. The L1-pre signalling bits have a fixed length and they shall be first BCH-encoded, where the BCH parity check bits of the L1-pre signalling shall be appended to the L1-pre signalling. The concatenated L1-pre-signalling and BCH parity check bits are further protected by a shortened and punctured 16K LDPC code with code rate 1/4 (Nldpc=16 200). Note that effective code rate of the 16K LDPC code with code rate 1/4 is 1/5, where the effective code rate is defined as the information length over the encoder output length. Details of how to shorten and puncture the 16K LDPC code are described in clauses 7.3.2.2, 7.3.2.5 and 7.3.2.6.
(ETSI, Section 7.3.1.1.))
However, the Examiner finds Myung does not teach or suggest the claimed “apparatus of a receive device, the apparatus comprising: a receiver configured to receive, from a transmit device, a signal comprising data corresponding to information bits and remaining parity bits of parity bits, the remaining parity bits are remained from among parity bits after puncturing, wherein the parity bits are obtained by encoding input bits, the input bits for the encoding being added at least one shortened bit to the information bits, if a number of the information bits is less than a number of the input bits for the encoding; and a hardware processor configured to: determine a number of puncture bits for the parity bits, generate output values by inserting at least one value corresponding to the number of the puncture bits to values corresponding to the data, and decode the output values, wherein the number of puncture bits is determined by adjusting a number of temporary puncture bits based on a modulation order of the signal, wherein the number of temporary puncture bits is determined by using a first parameter and a second parameter, wherein the first parameter and the second parameter are determined based on a type of the signal, the type of the signal corresponding to a protection level of the signal, wherein the first parameter is related to a ratio of a number of bits to be punctured to a number of bits to be shortened, and is multiplied by a number of the at least one bit shortened to generate a multiplication result, and wherein the second parameter is related to an integer that is added to the multiplication result to determine the number of temporary puncture bits.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 6, the Examiner finds Myung does not teach or suggest the claimed “apparatus of a transmit device, the apparatus comprising: a transmitter configured to transmit, to a receive device, by a transmitter, a signal comprising data corresponding to information bits and remaining parity bits, the remaining parity bits are remained from among parity bits after puncturing, wherein the parity bits are obtained by encoding input bits, the input bits for the encoding being added at least one shortened bit to the information bits, if a number of the information bits is less than a number of the input bits for the encoding, wherein a number of puncture bits is determined by adjusting a number of temporary puncture bits based on a modulation order of the signal,PATENT APPLICATION Attorney Docket No: wherein the number of the temporary puncture bits is determined by using a first parameter and a second parameter, wherein the first parameter and the second parameter are determined based on a type of the signal, the type of the signal corresponding to a protection level of the signal, wherein the first parameter is related to a ratio of a number of bits to be punctured to a number of bits to be shortened, and is multiplied by a number of the at least one shortened bit to generate a multiplication result, and wherein the second parameter is related to an integer that is added to the multiplication result to determine the number of the temporary puncture bits.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 6 as allowable over the prior art.
	Claims 2-5 and 7-10 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112